United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2501
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Lavell Williams

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: January 24, 2019
                              Filed: February 6, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       In 2008, Lavell Williams pleaded guilty to conspiracy to distribute at least 50
grams of cocaine base, and she was sentenced to 262 months in prison consistent with
the parties’ stipulation in the plea agreement. See Fed. R. Crim. P. 11(c)(1)(C)
(allowing the government and a defendant to stipulate a sentence or sentencing range
in a plea agreement). After the Supreme Court’s decision in Hughes v. United States,
138 S. Ct. 1765 (2018), Williams sought relief under 18 U.S.C. § 3582(c)(2)—not for
the first time—seeking a sentence reduction based on Amendments 750 and 782 to
the U.S. Sentencing Guidelines, which retroactively lowered certain base offense
levels that were determined by drug quantity. In Hughes, the Supreme Court held that
a sentence imposed under a Rule 11(c)(1)(C) plea agreement “is ‘based on’ the
defendant’s Guidelines range so long as that range was part of the framework the
district court relied on in imposing the sentence or accepting the agreement.”
Hughes, 138 S. Ct. at 1775. The District Court1 determined that the Hughes decision
did not help Williams because her sentence was driven entirely by her criminal
history, her exposure to a mandatory life sentence, and her status as a career offender.
The District Court denied relief, and Williams appeals.

      We agree that Williams was not entitled to a sentence reduction. See Koons
v. United States, 138 S. Ct. 1783, 1788 (2018) (holding “that petitioners do not
qualify for sentence reductions under § 3582(c)(2) because their sentences were not
‘based on’ their lowered Guidelines ranges” but were “‘based on’ their mandatory
minimums and on their substantial assistance to the Government”); United States v.
Harris, 688 F.3d 950, 955 (8th Cir. 2012) (holding that a prisoner is ineligible for a
sentencing reduction when the career-offender provision of the Guidelines, not the
drug-quantity table, determined the base-offense level).

      We affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-